DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Status of Claims
This action is in reply to the communications filed on 4/20/2020.
Claims 1-25 are cancelled.
Claims 26-45 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2020 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of U.S. Patent No. 10748197. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26-45 are anticipated by the claims of U.S. Patent No. 10748197.
Application 16/853,166
Claim 26, 33, 40
A method comprising:
receiving, through a portal, a product ordering request that specifies a set of features and functional requirements desired by a requestor;
accessing a recursive model stored in a memory to match the set of features and functional requirements to a provisionable assembly that satisfies the set of features and functional requirements;
determining, based on the recursive model, a set of constituent components to create the provisionable assembly; and
generating, using at least one processor, a request to provision a product based on the set of constituent components.





Claim 27, 34, 41
The method of Claim 26, further comprising:
decomposing multiple products each having one or more functional descriptions by representing the functional descriptions with selectable features and functional requirements;
mapping the selectable features and functional requirements into constituent components; and
creating the recursive model based on the constituent components for the multiple products.
Claim 28, 35, 42
The method of Claim 26, further comprising:

updating the recursive model with new constituent components; and
generating a second request to reprovision the product based on the updated recursive model.
Claim 29, 36, 43
Claim 30, 37, 44
Claim 31, 38, 45
Claim 32
Claim 33
US Patent 10748197
Claim 1
A computer-implemented method comprising:
receiving, through a portal, a product ordering request that specifies a set of features and functional requirements desired by a requestor;
accessing a recursive model stored in memory to match the set of features and functional requirements to a provisionable assembly that satisfies the set of features and functional requirements;
determining, based on the recursive model, a set of constituent components to create the provisionable assembly; and
generating, using a processor, a request to provision a product based on the set of constituent components;
wherein determining the set of constituent components comprises minimizing a total cost of the provisionable assembly to be created using the set of constituent components.
Claim 3
The computer-implemented method of claim 1, further comprising:
decomposing multiple products each having one or more functional descriptions by representing the functional descriptions with selectable features and functional requirements;
mapping the selectable features and functional requirements into constituent components using one or more data modelers; and
creating the recursive model based on the constituent components for the multiple products.
Claim 6
The computer-implemented method of claim 1, further comprising:
updating the recursive model with new constituent components; and
generating a second request to reprovision the product based on the recursive model updated with the new constituent components.
Claim 7
Claim 13
Claim 1
Claim 12
Claim 1



Eligible Subject Matter
Claims 1-7, 9-17, 19 and 21 recite eligible subject matter.  The claims are integrated into a practical application of the abstract idea. 

As discussed in the Patent Board Decision of Parent Application 13/909,873 dated 12/31/2019, at step 2A, prong one, the claims recite steps categorized within “mental processes” “mathematical concepts” and “methods of organizing human behavior” groupings of abstract ideas.  At step 2A, prong two, the claims use recursion to enable inference and generalization to resolve the query with a less detailed product model using compact domain rules, as opposed to the more detailed model used by the prior art, which may be unwieldly.  Analogously to McRO, the claims go beyond merely organizing existing information into a new form, or carrying out a fundamental economic practice, but instead use a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results, i.e., an improvement to search engine technology.  Therefore, the claims are integrated into a practical application, and recite eligible subject matter at step 2A, prong two.

Allowable Subject Matter
Claims 26-45 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art. 

As further discussed in the Patent Board Decision of Parent Application 13/909,873 dated 12/31/2019, the prior art fails to teach at least one claimed limitation.
Regarding Claim 26, neither Marsten nor Hirose nor Dettinger nor Burrell, nor the totality of the prior art anticipate or render obvious A method comprising: 
receiving, through a portal, a product ordering request that specifies a set of features and functional requirements desired by a requestor; 
accessing a recursive model stored in memory to match the set of features and functional requirements to a provisionable assembly that satisfies the set of features and functional requirements; 
determining, based on the recursive model, a set of constituent components to create the provisionable assembly; and 
generating, using a processor, a request to provision a product based on the set of constituent components.

While the prior art teaches some aspects and features of claim 26, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Claim 33 recites a system comprising substantially similar limitations as claim 26 and recites allowable subject matter for the reasons identified above with respect to claim 26.
Claim 40 recites a computer-readable storage medium comprising substantially similar limitations as claim 26 and recites allowable subject matter for the reasons identified above with respect to claim 26.  Examiner notes that Applicant’s specification limits the medium to non-transitory embodiments (Spec, [030]).

Claims 27-32, 34-39 and 41-45 are dependencies of independent claim 1 and are allowable over the prior art for the reasons identified above with respect to claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
J. Gergic, "Towards a versioning model for component-based software assembly," International Conference on Software Maintenance, 2003. ICSM 2003. Proceedings., 2003, pp. 138-147, doi: 10.1109/ICSM.2003.1235415. Discussing component-based software assemblies and solving versioning issues such as dynamic component updating. Gergic does not fairly teach the limitations as emphasized above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159. The examiner can normally be reached M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625